894 F.2d 1336
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.BML INVESTMENTS, Plaintiff-Appellant,v.FEDERAL DEPOSIT INSURANCE CORPORATION, Defendant-Appellee.
No. 89-5658.
United States Court of Appeals, Sixth Circuit.
Feb. 5, 1990.

Before KENNEDY and RALPH B. GUY, Circuit Judges, and ENGEL, Senior Circuit Judge.
PER CURIAM:


1
Plaintiff-appellant BML Investments appeals from the summary judgment order entered by the District Court in favor of the Federal Deposit Insurance Corporation ("FDIC").  BML Investments claimed that the FDIC breached a contract for the sale of land by excepting from the title conveyed certain land abutting the property that BML believed--based on certain oral representations and writings--should have been included in the title.


2
Upon consideration of the entire record and the briefs filed herein, we AFFIRM the judgment of the District Court for the reasons stated by Judge Jordan in his memorandum opinion filed March 10, 1989.